Opinion by
Johnson, J.
In accordance with oral stipulation of counsel that the merchandise described on the invoice as items 122 and 123 consists of vases with covers and that said vases are copies or replicas of original productions, the claim of the plaintiff was sustained. United States v. Baumgarten & Co. (2 Ct. Cust. Appls. 321, T.D. 32052); Wm. S. Pitcairn Corp. v. United States (39 C.C.P.A. 15, C.A.D. 458); F. Lunning, Inc., et al. v. United States (39 Cust. Ct. 271, C.D. 1941); and Abstract 62694, followed.